Per Curiam
(on motion for rehearing). The brief of the attorney general in support of the state’s motion for rehearing points out a mistake of fact appearing in our original opinion. In the statement-of-facts portion of such opinion it is erroneously stated that the contract required the districts to provide the insurance coverage for damage to, or destruction of, the buses. The contracts between Jelco and the school districts only required the carrying of liability insurance as to damage to property.
Without any express provision in the contracts requiring the school districts to insure the buses against damage or destruction, a close question is presented as to whether the risk of loss during the term of the contracts rested upon the districts. Jelco maintains that the unqualified contract requirement, that the districts turn over the buses to Jelco at the end of the contract term, placed such risk of loss upon *638bthe districts. We find it unnecessary to pass on such issue. This is because we are satisfied that, independently of who bore the risk of loss, there were such rights of dominion vested in the districts, which coupled with legal title, made the districts the owners for the purposes of sec. 85.01 (4) (g), Stats.
The brief of the attorney general filed in support of the motion for rehearing also asks this court to take judicial notice of facts appearing in certain annual reports filed with the state superintendent of public instruction by school districts having contracts with Jelco. While this court has the power to take judicial notice of public records on file in the offices of various state officials and departments, it refuses to do so at this late stage of litigation. A request to take such judicial notice must be made prior to a motion for rehearing, if it is to be considered by the court.
The motion for rehearing is denied.